Citation Nr: 0806896	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  


FINDING OF FACT

The competent evidence demonstrates that the veteran's 
Hepatitis C was not the result of the veteran's willful 
misconduct, was caused by surgical treatment rendered by VA 
in July 1979, and was due to an event that was not reasonably 
foreseeable.    


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
Hepatitis C have been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting compensation under 
38 U.S.C.A. § 1151 for Hepatitis C; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that he 
contracted Hepatitis C when he received blood or a blood 
transfusion during a surgery to his right leg performed at 
the VAMC in Miami, Florida, in July 1979. 

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his 
§ 1151 claim in January 1998.  Accordingly, the post October 
1, 1997 version of the law and regulation must be applied.  
See VAOPGCPREC 40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In order to demonstrate "qualifying additional disability," 
the evidence must reveal that such disability was not the 
result of the veteran's willful misconduct.  Here there is no 
showing of willful misconduct and therefore this requirement 
is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  

In the present case, the Board finds that the preponderance 
of the evidence supports that the veteran contracted 
Hepatitis C during his surgery in July 1979.  This case is 
complicated by the lack of all the contemporaneous medical 
evidence surrounding the surgery performed by VA in 1979.  VA 
has attempted to locate these records, but after several 
attempts, has been unable to find them and associate them 
with the veteran's claims folder.  The veteran claims he was 
given a blood transfusion during his VA surgery in 1979.  The 
question of whether the veteran actually had a blood 
transfusion is one that must first be addressed in this 
decision.  

In February 2007 the veteran underwent a VA examination.  The 
examination report, completed upon an "extensive" review of 
the claims file and a physical examination, determined that 
it was "highly probable" that the veteran received a 
transfusion given the "significant injury/surgery," and 
that it is as likely as not that the veteran contracted 
Hepatitis C from this transfusion.  Based upon this evidence, 
the Board concedes that the veteran likely had a blood 
transfusion during the 1979 VA surgery, and the requirement 
that hepatitis C was caused by VA surgical treatment is 
satisfied.  

In addition, in order for a claimed disability to constitute 
a "qualifying additional disability," it must further be 
shown that its proximate cause was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was due to an event not reasonably 
foreseeable.  

The file contains a December 2000 report from Craig S. 
Kitchens, M.D., which lends some support to the veteran's 
claim because Dr. Kitchens corrects a misstatement that the 
veteran already had Hepatitis C prior to the July 1979 VAMC 
surgery, found in a May 1979 surgical report from Indian 
River Memorial Hospital.  

Additionally, in Dr. Kitchens' December 2000 report, he 
explained that in 1979 hepatitis had not yet been separated 
into the categories of A, B, and C.  Screening donated blood 
for Hepatitis C at that time would have been impossible.  As 
such, the fact that the veteran contracted the disease 
through his surgery was not reasonably foreseeable.

Here, the Board finds that the fact the veteran contracted 
Hepatitis C during his surgery at a VAMC facility constitutes 
an event not reasonably foreseeable.  For all of these 
reasons, a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151 is warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Hepatitis C is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


